Termination AGREEMENT

 

This Termination Agreement (this “Agreement”),  dated July 15, 2014, but
effective for all purposes as of March 19, 2014, is by and between Juneau
Exploration, L.P., a Texas limited partnership (“JEX”), and Contaro Company, a
Delaware corporation (“Contaro”).  JEX and Contaro are hereinafter each
individually referred to as a “Party” and collectively referred to herein as the
“Parties”

 

WITNESSETH:

WHEREAS, JEX and Contaro heretofore entered into that certain Advisory Agreement
(the “Advisory Agreement”), dated as of January 1, 2013,  whereby JEX agreed to
provide certain advisory services to Contaro in connection with Contaro’s
investment In Exaro Energy III LLC; and

 

WHEREAS, JEX and Contaro have agreed to terminate the Advisory Agreement as set
forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties, the Parties
hereby agree as follows:

 

1.Notwithstanding any provision of the Advisory Agreement to the contrary,
effective as of March 19, 2014 (the “Termination Date”), the Advisory Agreement
is terminated and neither Party shall have any further right or obligation
thereunder; provided that, JEX shall receive the pro-rated monthly fee component
of the Compensation (as defined in the Advisory Agreement) provided for in the
Advisory Agreement through and including the Termination Date.    

2. The Parties shall execute or perform, or cause to be executed or performed,
any and all further documents and things which may be necessary or appropriate
to give effect to this Agreement and the intent hereof.  

 

3. This Agreement shall be binding on the Parties and their respective
successors and assigns. 

 

4. This Agreement embodies the entire agreement between the Parties and
supersedes any and all prior written or oral understandings or agreements
relative to the subject matter hereof.    There are no oral agreements between
the Parties. 

 

 

[remainder of page intentionally left blank]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

 

CONTARO COMPANY

 

 

By:__/S/  ALLAN D. KEEL ____________

Name:Allan D. Keel

Title:President & Chief Executive Officer

 

JUNEAU EXPLORATION, L.P.

 

By: Juneau GP, LLC,

its General Partner

 

 

By:__/S/ JOHN B. JUNEAU    _____

Name:John B. Juneau

Title:Sole Manager

 

 

 

 



1

 

--------------------------------------------------------------------------------